Case: 20-1644    Document: 44    Page: 1    Filed: 01/12/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

          IN RE: JEANNINE A. STURGEON,
                       Appellant
                ______________________

                        2020-1644
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 14/212,028.
                   ______________________

                Decided: January 12, 2021
                 ______________________

     DAVID E. BENNETT, Coats & Bennett, PLLC, Cary, NC,
 for appellant. Also represented by WILLIAM GABRIEL
 PAGAN, BRANDEE WOOLARD.

    MOLLY R. SILFEN, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA, for appellee
 Andrei Iancu. Also represented by THOMAS W. KRAUSE,
 AMY J. NELSON, FARHEENA YASMEEN RASHEED.
                 ______________________

      Before LOURIE, DYK, and STOLL, Circuit Judges.
 DYK, Circuit Judge.
     Patent applicant Jeannine A. Sturgeon appeals a deci-
 sion of the United States Patent Trial and Appeal Board
 (“Board”) affirming the Examiner’s rejection of her
Case: 20-1644    Document: 44     Page: 2    Filed: 01/12/2021




2                                            IN RE: STURGEON




 application under 35 U.S.C. § 101. Because the Board
 properly determined that Sturgeon’s application claims un-
 patentable subject matter under § 101, we affirm.
                        BACKGROUND
     This case involves U.S. Patent Application
 No. 14/212,028 (“the ’028 application”). The ’028 applica-
 tion was originally filed on March 14, 2014, with a single
 claim. In a preliminary amendment filed March 17, 2014,
 Sturgeon canceled the original claim and added independ-
 ent claims 2, 10, and 17, and dependent claims 3–9, 11–16,
 and 18–20. On August 10, 2016, the United States Patent
 and Trademark Office (“Office”) issued a restriction requir-
 ing Sturgeon to elect between two groups of claims: either
 claims 2–9 and 17–20, or claims 10–16. On October 4,
 2016, Sturgeon elected claims 2–9 and 17–20 without trav-
 erse and subsequently withdrew claims 10–16.
     Sturgeon and the Director of the United States Patent
 and Trademark Office (“Director”) agree that claim 2 is rep-
 resentative. Claim 2 discloses:
    A method of creating a floral arrangement on an
    electronic display screen, the method comprising:
    selecting a flower from an image library comprising
    a plurality of images for the flower, the plurality of
    images including images of the flower from differ-
    ent angular positions;
    placing the flower at a user-selected location in a
    floral arrangement that is displayed on an elec-
    tronic display screen;
    dynamically selecting one of the plurality of images
    of the flower based on the location of the flower in
    the floral arrangement; and
    displaying the selected flower image in the floral
    arrangement displayed on the display screen.
Case: 20-1644      Document: 44    Page: 3    Filed: 01/12/2021




 IN RE: STURGEON                                             3



 ’028 application.
      On April 5, 2017, the Examiner issued a final rejection
 of claims 2–9 and 17–20 as ineligible under 35 U.S.C. § 101
 and anticipated under § 102. Sturgeon appealed to the
 Board. The Board affirmed the rejections under § 101 and
 reversed the rejections under § 102. Sturgeon appealed to
 this court.
                         DISCUSSION
     We review the Board’s legal determinations de novo, In
 re Elsner, 381 F.3d 1125, 1127 (Fed. Cir. 2004), including
 patent eligibility under § 101, Berkheimer v. HP Inc., 881
 F.3d 1360, 1365 (Fed. Cir. 2018). We review underlying
 factual findings for substantial evidence. Elsner, 381 F.3d
 at 1127 (citing In re Gartside, 203 F.3d 1305, 1316 (Fed.
 Cir. 2000)).
                               I
     The question of eligibility under § 101 is governed by
 the two-step framework set out by the Supreme Court in
 Alice Corp. Pty. Ltd. v. CLS Bank International, 573 U.S.
 208 (2014), and Mayo Collaborative Services v. Prometheus
 Laboratories, Inc., 566 U.S. 66 (2012).
     In the first step of the inquiry, we must “determine
 whether the claims at issue are directed to” a patent-ineli-
 gible concept, i.e., a law of nature, natural phenomenon, or
 abstract idea. Alice, 573 U.S. at 217 (citing Mayo, 566 U.S.
 at 77). “If the claims are not directed to a patent-ineligible
 concept under Alice step 1, ‘the claims satisfy § 101 and we
 need not proceed to the second step.’” Data Engine Techs.
 LLC v. Google LLC, 906 F.3d 999, 1007 (Fed. Cir. 2018)
 (quoting Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc.,
 880 F.3d 1356, 1361 (Fed. Cir. 2018)).
      Conversely, if we find the subject matter abstract in the
 first step, we must proceed to the second step, in which “we
 consider the elements of each claim both individually and
Case: 20-1644     Document: 44      Page: 4    Filed: 01/12/2021




4                                              IN RE: STURGEON




 ‘as an ordered combination’ to determine whether the ad-
 ditional elements ‘transform the nature of the claim’ into a
 patent-eligible application.” Alice, 573 U.S. at 217 (quoting
 Mayo, 566 U.S. at 78–79). That is, the second step must
 reveal an “inventive concept” to “ensure that the patent in
 practice amounts to significantly more than a patent upon”
 an ineligible concept. Id. at 217–18 (quoting Mayo, 566
 U.S. at 72–73).
      For us to find an “inventive concept” in the second step,
 the patent must do more than recite an abstract idea “while
 adding the words ‘apply it.’” Id. at 221 (quoting Mayo, 566
 U.S. at 72). “[S]imply appending conventional steps, spec-
 ified at a high level of generality, to laws of nature, natural
 phenomena, and abstract ideas cannot make those laws,
 phenomena, and ideas patentable.” Mayo, 566 U.S. at 82.
 In particular, “the mere recitation of a generic computer
 cannot transform a patent-ineligible abstract idea into a
 patent-eligible invention.” Alice, 573 U.S. at 223 (summa-
 rizing survey of case law).
                               II
      Sturgeon concedes that merely creating a floral ar-
 rangement using a computer is an abstract idea, but at
 step 1, she argues that the claim is not abstract because it
 adds an element of realism to the floral arrangement. The
 Board properly found that the claim is directed to “mental
 processes,” “the abstract idea of managing personal behav-
 ior,” and “methods of organizing human activity”—in this
 case, arranging flowers—and is thus abstract at step 1. See
 J.A. 7–8. As we have explained, methods
     which can be performed entirely in the human
     mind are unpatentable . . . because computational
     methods which can be performed entirely in the hu-
     man mind are the types of methods that embody
     the “basic tools of scientific and technological work”
     that are free to all men and reserved exclusively to
     none.
Case: 20-1644      Document: 44    Page: 5    Filed: 01/12/2021




 IN RE: STURGEON                                             5



 Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1378
 (Fed. Cir. 2016) (quoting CyberSource Corp. v. Retail Deci-
 sions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011)). The
 Board correctly determined that claim 2 is directed to an
 abstract idea.
     At step 2, Sturgeon argues that claim 2 involves an in-
 ventive concept by specifying that an image of the flower at
 an appropriate angle must be selected from an image li-
 brary based on the location the user has selected for placing
 the flower. The Director responds that the ’028 application
 lacks an inventive concept because it does not describe any
 specific steps that the computer takes to select an appro-
 priate image from an image library and does not disclose
 an improvement in computer technology.
      We agree with the Director and the Board that claim 2
 is not directed to an inventive concept as required under
 the second step of Alice. Claim 2 recites a method of “se-
 lecting a flower from an image library,” “placing the flower
 at a user-selected location,” “dynamically selecting” an im-
 age from the library based on the chosen location, and “dis-
 playing the selected flower . . . on the display screen.” ’028
 application (emphases added). As the Board properly
 found, these steps do not differentiate the claim from ordi-
 nary mental processes and conventional computer activity.
 All of these elements are described at a high level of gener-
 ality and require only generic computer implementation.
 There is no inventive concept here that meaningfully adds
 to the existing practice of simulating a floral arrangement
 by creating a digital collage—which Sturgeon concedes is
 an abstract idea performed on a conventional computer.
 See Appellant’s Br. at 18. Nor do the highly general reci-
 tations of claim 2 disclose any improvement in computer
 functionality.
    In these respects, this case is distinguishable from
 McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d
 1299 (Fed. Cir. 2016), and DDR Holdings, LLC v.
Case: 20-1644    Document: 44      Page: 6    Filed: 01/12/2021




6                                            IN RE: STURGEON




 Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014). In those
 cases, we found that the claimed inventions improved com-
 puter functionality and recited more than generic com-
 puter implementation. See McRO, 837 F.3d at 1314
 (quoting Alice, 573 U.S. at 223) (“It is the incorporation of
 the claimed rules, not the use of the computer, that ‘im-
 proved [the] existing technological process’” (alteration in
 original).); DDR Holdings, 773 F.3d at 1257–59 (“[T]he
 claimed solution is necessarily rooted in computer technol-
 ogy in order to overcome a problem specifically arising in
 the realm of computer networks.”).
     Because claim 2 lacks an inventive concept, it fails to
 “amount[] to significantly more than a patent upon” an in-
 eligible abstract idea. See Alice, 573 U.S. at 217–18 (quot-
 ing Mayo, 566 U.S. at 72–73). The ’028 application is
 therefore ineligible under § 101.
                        AFFIRMED